PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/359,380
Filing Date: 22 Nov 2016
Appellant(s): Yao et al.



__________________
Jonathan A. Solomon
Reg. No. 64,869
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 January 2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	The Appellant’s arguments begin on page 18 of the Appeal Brief.  Appellant’s position is that the subject matter of at least the independent claims is not abstract.  Rather, the Appellant states that the subject matter recites a data processing algorithm which includes “automatically updating a route from the routes between different locations [corresponding as nodes of a network graph representing an intermodal global transportation network], wherein the route is defined between nodes from different partitions of the network graph to replace a segment of the route with a re-generated route from the identified partition.” (Brief page 19).  Additionally, the Appellant believes this as a technical improvement associated “eliminate[ing] re-computing the routes in the complete network graph” where “only [a] partition corresponding to the modified node is re-computed and not the entire network graph.”

	The Examiner does not agree with the Appellant.  Automatically updating a route between two nodes (locations) with data is not indicative of integration into a practical application because the computer is merely being used as a tool to perform the computation.  Further, updating of a route between two locations (nodes) using the same algorithm, using generic computer hardware, is similar to computer functions which have been recognized by the courts as well-understood, routine, and conventional activity when they are claimed in a merely generic manner [MPEP 2106.05(d) II. ii. Performing repetitive calculations, Flook].  
	Furthermore, the Examiner does not find technical improvement in the generic computer device with respect to only re-computing a partition of the data corresponding to a modified node since computing a smaller portion of data instead of all of the data is not indicative of practical application or significantly more than the judicial exception.  The Examiner also points to SiRF Tech. Inc. which stated 

	Appellants arguments (Brief page 19-21) further state that the Office has failed to show that the instant claims are not integrated into a practical application.  First, that the Office Action lacks explanation as to the elements of claim 1 not being considered an ordered combination. And second, that the independent claims recite elements which are specifically integrated into a practical application and therefore patent eligible under the 2019 PEG.   The Appellant argues that the independent claims impose meaning limits on the judicial exception and refers to several claim limitations including;
“automatically updat[e] a route from the routes between different location [corresponding as nodes of a network graph representing an intermodal global transportation network], wherein the route is defined between nodes from different partitions of the network graph to replace a segment of the route with a re-generated route from the identified partition,”;
“re-generated routes [are computed] in “[an] identified partition to replace routes associated with the identified partition,”;
“partition in the network graph [is a] partition corresponding to [a] node related to [a] modification” received from a user input “;
“in relation to a node or an arc in the network graph,”;
“represents an intermodal global transportation network,”.
Based on these limitations the Appellants believe the pending claims are directed to a practical application of implementing route computations in a faster manner with improved resource spending where the solution automatically updates a route[s] from routes between nodes at different partitions of the graph. (Brief page 20).  


With respect to the ordered combination argument, the Examiner disagrees as the Office Action was clear in stating that the generically claimed hardware [non-transitory computer-readable medium to store instructions, when executed by a computer (claim 1), computer implemented method (claim 8), and system including a computer memory to store code and a processor to execute the code (claim 15)] when considered separately or as an ordered combination is not sufficient to integrate into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In this case the computer is merely used as a tool to perform the abstract idea. 

Regarding the practical application argument, the position of relying on a computer to perform routine tasks more quickly and accurately (thereby reducing computation cycles of the processor) has not been considered to be significantly more or indicative of integration into practical application OPI Technologies, Inc. v. Amazon.com, Inc., Using generic computer hardware to perform routing computer tasks more quickly and accurately is insufficient to render the claim patent eligible.  Further, reducing the size of the data set to be calculated is also not deemed to be sufficient to overcome the judicial exception since the data computation [of reduced size] is using the same algorithm to calculate new results similar to that of performing repetitive calculations (similar to adjusting alarm limits [in Flook]) which was decided as not imposing meaningful limits on the scope of the claims (MPEP 2106.05 (d) II. ii.). 

Further on page 21, the Appellant reiterates the alleged meaningful limitations linked to a particular technological environment including multiple technical improvements.  The citations includes improved efficiency of operations, improved efficiency of resource spending by allocating resources for route regeneration at an identified partition, improved computation time, and a faster manner.
The Examiner still disagrees with the Appellants arguments and position that the highlighted claim language results in significantly more than the judicial exception.   The Examiner does not find the improved speed and efficiency to be indicative of a practical application because it’s merely using the computer as a tool to perform the abstract idea.  Further in view of the cited examples of functions or 

In summary, the Examiner does not find the arguments to be persuasive.  With respect to the rejection under 35 U.S.C. § 101 the Examiner does not agree that the claims have been successfully integrated into a practical application.  

For the reasons listed above, the Examiner believes the rejections should be sustained. 

Respectfully submitted, 
/DYLAN C WHITE/Primary Examiner, Art Unit 3683           


Conferees:

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        
/Vincent Millin/
Appeal Conference Specialist




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.